              Case 1:16-po-00017-SAB Document 28 Filed 06/29/20 Page 1 of 2



 1 McGREGOR W. SCOTT
   United States Attorney
 2 WILLIAM B.TAYLOR
   Special Assistant United States Attorney
 3 MISDEMEANOR UNIT
   2500 Tulare Street, Suite 4401
 4 Fresno, California 93721
   Telephone: (559) 497-4000
 5

 6 Attorneys for Plaintiff
   UNITED STATES OF AMERICA
 7

 8
                                        UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          Case No. 1:16-po-00017-SAB
12                         Plaintiff,                   MOTION AND ORDER FOR DISMISSAL
                                                        PETITION FOR VIOLATION OF PROBATION
13   v.
14   MICHAEL A. MASTROIANNI
15                         Defendant.
16

17
     The United States of America, by and through McGregor W. Scott, United States Attorney, and William
18
     B. Taylor, Special Assistant United States Attorney, hereby moves to dismiss the Petition for Violation
19
20 of Probation against MICHAEL A. MASTROIANNI executed on February 24, 2017 (Dkt.23), without

21 prejudice, in the interest of justice, pursuant to Rule 48(a) of the Federal Rules of Criminal Procedure

22 due to the death of MICHAEL A. MASTROIANNI on July 7, 2017.

23

24
     DATED: June 25, 2020                                 Respectfully submitted,
25
                                                          McGREGOR W. SCOTT
26                                                        United States Attorney

27                                                By:     /s/ William B. Taylor
                                                          WILLIAM B. TAYLOR
28                                                        Special Assistant United States Attorney
                                                         1
29

30
             Case 1:16-po-00017-SAB Document 28 Filed 06/29/20 Page 2 of 2


                                                ORDER
 1
     IT IS HEREBY ORDERED that the Petition for Violation of Probation against MICHAEL A.
 2
     MASTROIANNI executed on February 24, 2017 (Dkt.23) be dismissed, without prejudice, in the
 3
     interest of justice due to the death of MICHAEL A. MASTROIANNI on July 7, 2017.
 4

 5 IT IS SO ORDERED.

 6
   Dated: June 26, 2020
 7                                                UNITED STATES MAGISTRATE JUDGE
 8
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25
26

27

28
                                                    2
29

30
